Citation Nr: 1046868	
Decision Date: 12/15/10    Archive Date: 12/22/10

DOCKET NO.  09-20 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, 
Utah


THE ISSUES

1.  Entitlement to an increase rating for degenerative changes of 
the left knee with history of medial meniscus tear and laxity, 
currently rated as 10 percent disabling.

2.  Entitlement to an increase rating for right shoulder 
impingement bursitis and degenerative arthritis, status post-
arthroscopic surgery, currently rated as 20 percent disabling.

3.  Entitlement to an increase rating for post-surgery right 
Achilles tendonitis, currently rated as 10 percent disabling.

4.  Evaluation of lumbar strain with degenerative disease, 
currently rated as 10 percent disabling.

5.  Evaluation of residuals of right little finger fracture, 
currently rated as zero percent disabling.




ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1980 until March 
1981, from January 2004 until March 2005 and from August 2005 
until June 2007.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a June 2008 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Salt Lake City, 
Utah.


FINDINGS OF FACT

1.  Degenerative changes of the left knee have been productive of 
functional flexion to 115 degrees and extension to zero degrees, 
with pain on motion.

2.  Right shoulder impingement bursitis and degenerative 
arthritis have been productive of functional equivalent of 
flexion to the shoulder level and external rotation above the 
shoulder level.

3.  Post-surgical right Achilles tendonitis has been productive 
of the functional equivalent of 15 degrees of dorsiflexion and 50 
degrees of plantarflexion.

4.  Lumbar strain with degenerative disease was productive of 
flexion to 90 degrees, extension to thirty degrees, prior to 
January 26, 2009.

5.  Since February 1, 2009 lumbar strain with degenerative 
disease has been productive of functional flexion to 60 degrees.

6.  Residuals of right little finger fracture have been 
productive of full range of motion, and pain.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent 
for degenerative changes of the left knee with history of medial 
meniscus tear and laxity have not been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
4.40, 4.45, 4.71a, Diagnostic Code 5260 (2010).

2.  The criteria for a disability rating in excess of 20 percent 
for right shoulder impingement bursitis and degenerative 
arthritis has not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 
4.71a, Diagnostic Code 5010-5201 (2010).

3.  The criteria for a disability rating in excess of 10 percent 
for right Achilles tendonitis have not been met.  38 U.S.C.A. 
§§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.40, 4.45, 4.71a, Diagnostic Code 5024 (2010).

4.  The criteria for a disability rating in excess of 10 percent 
for lumbar strain with degenerative disease were not met prior to 
January 26, 2009.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.71a, 
Diagnostic Code 5242 (2010).

5.  The criteria for a disability rating of 20 percent for lumbar 
strain with degenerative disease have been met from February 28, 
2009, subject to two periods of temporary total evaluation.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.71a, Diagnostic Code 
5242 (2010).

6.  The criteria for a disability rating in excess of 10 percent 
for residuals of right little finger fracture have not been met.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.71a, Diagnostic Code 
5299-5230 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) provides that 
VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Veteran's claims pertaining to his lumbar spine and right 
little finger arise from the appeal of initial evaluations 
following grants of service connection.  Courts have held that 
once service connection is granted the claim is substantiated, 
additional notice is not required and any defect in the notice is 
not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Rango v. 
Shinseki, No. 06-2723 (Vet. App. January 26, 2009).  Therefore, 
no further notice is needed under VCAA.

For an increased-compensation claim, the Court of Appeals of 
Veterans Claims had held that § 5103(a) required, at a minimum, 
that VA notify the claimant that, to substantiate a claim, the 
medical or lay evidence must show a worsening or increase in 
severity of the disability.  Vazquez-Flores v. Shinseki, 580 F.3d 
1270 (2009).  

Here, the VCAA duty to notify was satisfied by way of a letter 
sent to the Veteran in June 2007 that fully addressed all notice 
elements and was sent prior to the initial RO decision in this 
matter.  The letters provided information as to what evidence was 
required to substantiate the claims and of the division of 
responsibilities between VA and a claimant in developing an 
appeal.  The letter also informed the Veteran of what type of 
information and evidence was needed to establish a disability 
rating and effective date

Based on the foregoing, adequate notice was provided to the 
Veteran prior to the transfer and certification of his case to 
the Board and complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).

Next, VA has a duty to assist the Veteran in the development of 
the claim.  To that end, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 
(2010).  Service treatment records have been obtained, as have 
records of private and VA treatment.  Furthermore, the Veteran 
has been afforded VA examinations, including in July 2009 during 
which the examiner was provided the Veteran's claims file for 
review, took down the Veteran's history, considered the lay 
evidence presented, laid a factual foundation for the conclusions 
reached, and reached conclusions based on the examination that 
are consistent with the record.  The Board notes that it is 
"entitled to assume the competence of a VA examiner." Cox v. 
Nicholson, 20 Vet. App. 563, 596 (2007).  See also, Hilkert v. 
West, 12 Vet. App. 145, 151 (1999).  Examination of the appellant 
is found to have been adequate.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See, Bernard v. Brown, 4 Vet. 
App. 384 (1993).  In addition to the evidence discussed above, 
the Veteran's statements in support of the claim are also of 
record.  The Board has carefully considered such statements and 
concludes that no available outstanding evidence has been 
identified.  Additionally, the Board has reviewed the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Ratings On Appeal

Disability evaluations are determined by evaluating the extent to 
which a Veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of daily 
life, including employment, by comparing his symptomatology with 
the criteria set forth in the Schedule for Rating Disabilities 
(rating schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.1, 4.2, 4.10 (2010).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that evaluation; otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7 (2010).

When all the evidence is assembled, the Board is then responsible 
for determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether the preponderance of the evidence is against 
the claim, in which case the claim is denied.  See 38 U.S.C.A. § 
5107(a) (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

At the outset, the Board notes that the Veteran's claims involve 
both appeals from initial disability rating assignments, and 
claims for increased ratings.  When a claimant is awarded service 
connection and assigned disability rating, separate disability 
ratings may be assigned for separate periods of time in 
accordance with the facts found.  Such separate disability 
ratings are known as staged ratings.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999) (noting that staged ratings are 
assigned at the time an initial disability rating is assigned).  
In Hart v. Mansfield, the Court extended entitlement to staged 
ratings to claims for increased disability ratings where "the 
factual findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings."  Hart v. Mansfield, 21 Vet. App. 505, 511 
(2007).  Here, with the exception of the low back, the disabilies 
at issue have not significantly changed during the periods on 
appeal and uniform evaluations are warranted.  Warranting of a 
staged rating for a lumbar strain is discussed below.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, as 
entitled to at least the minimum compensable rating for the 
joint.  38 C.F.R. § 4.59.  In determining the degree of 
limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 
and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 
202 (1995).  In addition, when assessing the severity of a 
musculoskeletal disability that is at least partly rated on the 
basis of limitation of motion, VA is generally required to 
consider the extent that the Veteran may have additional 
functional impairment above and beyond the limitation of motion 
objectively demonstrated, such as during times when his symptoms 
are most prevalent ("flare-ups") due to the extent of his pain, 
weakness, premature or excess fatigability, and incoordination.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  ; see also 38 C.F.R. §§ 
4.40, 4.45, 4.59 (2010).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  
Functional loss may be due to the absence or deformity of 
structures or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior in undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use must 
be regarded as seriously disabled.  38 C.F.R. § 4.40 (2010).

With respect to joints, in particular, the factors of disability 
reside in reductions of normal excursion of movements in 
different planes.  Inquiry will be directed to more or less than 
normal movement, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or atrophy 
of disuse.  38 C.F.R. § 4.45 (2010).



1.  Left Knee Degenerative Changes with Medial Meniscus Tear and 
Laxity

In the June 2008 rating decision on appeal, a 10 percent 
evaluation for the Veteran's left knee disability was reinstated 
following separation from a period of active duty, effective June 
26, 2007.  The Veteran's left knee disability is rated under 38 
C.F.R. § 4.71a Diagnostic Code (DC or Code) 5260 (2010) for 
limitation of motion.  

When rating limitation of motion, the schedule provides 
compensation dependent upon the severity of the limitation of 
flexion and or extension under DCs 5260 and 5261, respectively, 
both located in 38 C.F.R. § 4.71a.  DC 5260 allows for assignment 
of a 10 percent rating when there is evidence of flexion limited 
to 45 degrees, assignment of a 20 percent rating for flexion 
limited to 30 degrees, and assignment of a 30 percent rating for 
flexion limited to 15 degrees.  DC 5261 provides for assignment 
of a noncompensable rating for extension limited to 5 degrees, 
assignment of a 10 percent rating when there is evidence of 
extension limited to 10 degrees, a 20 percent rating for 
extension limited to 15 degrees, extension limited to 20 degrees 
calls for a 30 percent rating, extension to 30 degrees indicates 
a 40 percent rating, and a 50 percent rating is warranted on 
evidence of extension limited to 45 digress.  38 C.F.R. § 4.71a, 
DC 5260, 5261 (2010).  Separate ratings under Codes 5260 and 5261 
may be assigned for disability of the same joint.  See VAOPGCPREC 
9-04.

On VA examination in April 2006, the Veteran reported 
intermittent left knee pain and the inability to do weight-
bearing exercises due to knee and ankle problems.  He did, 
however, use a recumbent bike four times a week to exercise, 
after which he experienced pain lasting for one day and at a 
level of seven out of ten.  He stated that he occasionally had 
some swelling of the knee, but no incapacitating episodes.  On 
examination of the left knee there was no laxity of the cruciate 
or the collateral ligaments.  The knee was not swollen or tender, 
and three small arthroscopic scars were noted.  Patellar 
apprehension testing was positive.  

The Board notes that the report includes ranges of motion for the 
right knee.  While the Board believes this may have been a 
clerical error, there is nothing in the record to support or 
counter-indicate this belief.  Accordingly, the ranges of motion 
are of no probative value.

In July 2007, the Veteran told a VA examiner that he had pain 
once to twice a month, lasting for one to two days.  
Overexertion, walking or bending over will cause a flare up.  The 
knee popped, had locked once caused flare-ups since a November 
2005 surgery, and did not give way but did occasionally swell.  
Gait was antalgic, though the Veteran was able to heel and toe 
walk.  Flexion was to 115 degrees with pain at 115 degrees, and 
extension was to zero degrees without pain; repetitive motion did 
not change symptoms.  Strength and sensation were normal in the 
lower extremities, as were varus, valgus, anterior and posterior 
drawer signs, and McMurray's.  The joint was stable and there was 
no effusion, tenderness, crepitus or deformity.

On VA examination in July 2009, there was constant pain at a 
level of two to three out of ten.  No flare-ups were reported, 
and although the knee did not lock, it did catch and pop.  
Posture and gait were slightly antalgic, favoring the left side.  
Heel and toe walks were normal, and the Veteran could squat about 
half way down.  Flexion was to 120 degrees and extension was to 
zero degrees; both without pain.  Repetitive motion was 
unproductive of a change in symptoms.  Varus, valgus, anterior 
and posterior drawer signs, and McMurray's were normal.  The 
joint was stable and there was no effusion, tenderness, crepitus 
or deformity.  The diagnosis was of mild degenerative joint 
disease with a history of medial meniscus tear and laxity.

After a careful review of the evidence above, the Board finds the 
Veteran's left knee disability to be no more than 10 percent 
disabling.  The current 10 percent evaluation is based on 
periarticular pathology productive of painful motion.  Such 
rating is also consistent with flexion functionally limited to 45 
degrees.  38 C.F.R. § 4.71a, DC 5260 (2010).

In order to warrant a higher evaluation, there must be the 
functional equivalent of flexion limited to 30 degrees for a 20 
percent rating, or flexion to 15 degrees for 30 percent.  Again, 
the Board reiterates that separate ratings are potentially 
assignable for compensable limitations of flexion and extension.

The recent rating decision indicates that the RO has assigned an 
evaluation based on impairment of flexion rather than impairment 
of extension or instability.  As indicated, the Veteran has 
functional flexion to 115 degrees and extension to zero degrees, 
both unaffected by repetitive motion.  The Veteran's knee has 
been productive of pain on motion.  Stated differently, neither 
the objective nor subjective evidence suggests that flexion is 
functionally limited to less than 45 degrees due to any factor 
including pain, pain on motion, weakness, or excess fatigability.

The Veteran has asserted that his left knee disability warrants a 
rating of higher than 10 percent.  In considering the Veteran's 
testimony, the Board notes that on VA examination in July 2007, 
the Veteran endorsed a 75 percent reduction of range of motion on 
flare-ups.  Here there is a clear conflict in the record.  The 
appellant has described restricted motion far greater than that 
observed by any professional.  Although competent to testify 
about symptomatology, the Board concludes that the observations 
of skilled professionals clearly establishing that the Veteran 
has functional flexion greater than 60 degrees, are far more 
probative than lay observations that are contradicted by 
objective facts.

Furthermore, a higher rating is not available under another DC 
relating to the knees as the record shows the Veteran does not 
have ankylosis (DC 5256); symptomatic removal of semilunar 
cartilage (DC5259); impairment of the tibial and fibula (DC 
5262); or genu recurvatum (DC 5263).  38 C.F.R. § 4.71a (2010).  
The Board recognizes that there is a single report of locking 
since a 2005 surgery; however DC 5258 is not applicable as this 
Code requires frequent locking episodes.

The Board has also considered whether a separate evaluation is 
warranted for instability.  Again it is noted that the Veteran 
has asserted a 75 percent reduction in range of motion.  However, 
objective extension was to zero degrees with no pain.  Here we 
again find that the objective evidence is more probative and 
credible than the assertions made by the claimant.  The Board 
finds that there is no functional impairment of extension due to 
any factor and that a separate evaluation is not warranted.

Based on the foregoing, the Board concludes that degenerative 
changes of the left knee with history of medial meniscus tear and 
laxity has been 10 percent disabling throughout the period on 
appeal.  As the preponderance of the evidence is against the 
claim, there is no doubt to be resolved.   38 U.S.C.A. § 5107(b), 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

2.  Right Shoulder Impingement Bursitis and Degenerative 
Arthritis

In the rating decision of June 2008, a 10 percent evaluation for 
the Veteran's right shoulder was reinstated following separation 
for a period of active duty, effective June 26, 2007.  In a 
subsequent rating decision of October 2009, an evaluation of 20 
percent was assigned, also effective June 26, 2007.  

The Veteran's right shoulder disability is currently rated under 
38 C.F.R. § 4.71a, DC 5010-5201 (2010).  Hyphenated diagnostic 
codes are used when a rating under one Code requires use of an 
additional DC to identify the basis for the evaluation assigned.  
38 C.F.R. § 4.27 (2010).  The additional Code, shown after the 
hyphen, represents the basis for the rating, while the primary 
Code indicates that underlying source of the disability.  In this 
case DC 5201 is used for rating the Veteran's limitation of 
motion, while DC 5010 indicates the underlying source of the 
disability; traumatic arthritis.

Under DC 5201, the 20 percent rating contemplates limitation of 
motion of the arm to shoulder level.  In order to warrant a 
higher evaluation, there must be the functional equivalent of 
motion to midway between the side and shoulder level, including 
where limited by pain, weakness, premature or excess 
fatigability, and incoordination.  Such limitation warrants a 30 
percent rating.  On evidence of limitation of arm motion to 25 
degrees from the side, a 40 percent rating is indicated.  38 
C.F.R. § 4.71a, DC 5201 (2010).

On VA examination in April 2006, the Veteran endorsed periodic 
right shoulder pain that worsened if he did any overhead 
activity.  He stated that he could not throw a baseball or a 
football due to pain.  The Veteran was able to actively abduct 
and flex the right shoulder from zero to 180 degrees, with pain 
starting at 170 degrees.  Internal and external rotation was from 
zero to 90 degrees with discomfort starting at 80 degrees of 
motion.  The shoulder was not tender and there was no swelling.

In July 2007, the right shoulder was productive of aching and 
pain with range of motion above his head.  Pain subsided when the 
arm was below head level, and no weakness was indicated.  Flexion 
was to 150 degrees with pain at 120 degrees.  Abduction was to 
120 degrees with pain at 105 degrees.  External rotation was to 
90 degrees and internal rotation to 50 degrees, both with pain at 
the extremes of motion.  Repetitive motion resulted in increased 
pain.  No deformity, swelling, or erythema was present, but 
tenderness was noted over the lateral edge of the shoulder.  
Strength and sensation were normal in the upper extremities.

In July 2009, the Veteran underwent VA examination.  The Veteran 
endorsed daily flare-ups throughout the day.  Pain was moderate 
and occurred with overhead movements and rolling over in bed.  
Flare-ups resulted in increased pain, weakness and fatigue; but 
no change in range of motion or incoordination.  Flexion was to 
140 degrees with pain at 90 degrees and clicking.  Abduction was 
to 90 degrees with pain from 80 degrees.  External rotation was 
to 50 degrees and internal rotation to 40 degrees, both with pain 
at the extremes.  Repetitive motion caused clicking in the 
shoulder but did not otherwise affect symptoms.  No deformity, 
swelling, erythema or atrophy was seen.  Tenderness was present 
over the anterior and superior shoulder.

After a careful review of the evidence above, the Board finds the 
Veteran's right shoulder disability to be no more than 20 percent 
disabling.  As previously indicated, the current 20 percent 
evaluation contemplates the functional equivalent of limitation 
of motion of the arm to shoulder level.  In order to warrant a 30 
percent evaluation, there must be the functional equivalent of 
limitation of motion to midway between the side and shoulder 
level.  On evidence of limitation of arm motion to 25 degrees 
from the side, a 40 percent rating is indicated.  38 C.F.R. § 
4.71a, DC 5201 (2010).

Here, the Veteran has been shown to have the functional 
equivalent of flexion to the shoulder level and external rotation 
above the shoulder level.  The Board is aware that on examination 
in July 2009 the Veteran reported abduction to shoulder level (90 
degrees) with pain beginning at 80 degrees.  However, in spite of 
pain beginning at ten degrees lower than the shoulder level, the 
Board finds that the Veteran's limitation of motion is most 
closely reflected by a 20 percent rating as described above.

The Board has specifically considered the lay statements of 
record.  However, the vast majority of such statements address 
functional limitations while the arm is above the head.  Here, it 
is again noted that the current evaluation contemplates 
limitation of motion to the shoulder level.  Neither the 
objective nor subjective evidence suggests that arm motion 
functionally limited midway between the side and shoulder level, 
including limited by pain, weakness, premature or excess 
fatigability, and incoordination.

Alternative codes have also been considered, however none are 
applicable.  Specifically, the Veteran does not have ankylosis of 
scapulohumeral articulation (DC 5200); impairment of the humerus 
(DC 5202); or impairment of the clavicle or scapula (DC 5203).

The Veteran's testimony, while credible, when considered with the 
objective diagnostic reports of skilled professionals, does not 
provide the basis for a rating of higher than 20 percent.

Based on the foregoing, the Board concludes that the Veteran's 
right shoulder disability has been 20 percent disabling 
throughout the period on appeal.  As the preponderance of the 
evidence is against the claim, there is no doubt to be resolved.   
38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49, 54-
56 (1990).  



3.  Post-surgical Right Achilles Tendonitis

In the rating decision on appeal, the Veteran's 10 percent rating 
for post-surgical right Achilles tendonitis was reinstated 
following separation from a period of active duty, effective June 
26, 2007.  The Veteran's right Achilles tenosynovitis is rated 
under 38 C.F.R. § 4.71a, DC 5024 (2010), which specifies that 
tenosynovitis is to be rated on limitation of motion of the 
affected part.  Codes 5270 through 5272 consider limitation of 
motion of the ankle.  However, as the evidence below reflects DC 
5270 for ankylosis of the ankle and DC 5272 for ankylosis of the 
subastragalar or tarsal joints are not applicable as no ankylosis 
is present.

Under 38 C.F.R. § 4.71a, DC 5271, moderately limited motion of 
the ankle warrants a 10 percent rating, while marked limitation 
calls for a 20 percent rating.  38 C.F.R. § 4.71a, DC 5271 
(2010).  Plate II of 38 C.F.R. § 4.71a indicates that normal 
dorsiflexion of the ankle is from zero to 20 degrees and normal 
plantar flexion is from zero to 45 degrees.  38 C.F.R. § 4.71a, 
Plate II (2010).

On VA examination in April 2006 there was constant pain in the 
right ankle with any weightbearing.  The Veteran could not run 
and he wore a heel lift, but reported that it did not provide 
much help.  He also reported occasional swelling.  On examination 
he was able to dorsiflex the ankle from zero to 20 degrees, and 
plantar flex from zero to 40 degrees.  He could invert zero to 30 
degrees and evert zero to 20 degrees.  The ankle was not swollen 
or inflamed, but there was tenderness over the right Achilles 
tendon and a small nodule that was palpable about midway in the 
Achilles tendon.  Repeated motion brought on no change in 
symptomatology or range of motion.  In discussing the Veteran's 
range of motion, the examiner commented that it was "quite 
normal."

In December 2006 the Veteran complained of pain in the right 
Achilles tendon.  He stood with normal hindfoot and forefoot 
alignment and had normal sensation on the top and bottom of his 
foot, with normal pulse, normal capillary refill and normal motor 
strength.  X-ray imaging revealed no evidence of calcification 
within the tendon and normal alignment of the ankle joint with no 
signs of arthritis.  The impression was of Achilles tendonosis 
with degenerative changes of the tendon.

In January 2007 the Veteran underwent an open Achilles tendon 
debridement and tenotomy with repair of chronic tearing of 
internal substance of the Achilles tendon.  During a June 2007 
surgical follow-up, the Veteran stated that he had no pain at 
all.  Thompson's test was good and he had good strength.  There 
was some residual swelling at the site of the January 2007 
operation, but the incision had healed without sign of infection.

In July 2007 the Veteran told a VA examiner that in January 2007 
he had underwent a re-grafting of the tendon and that since that 
time he was doing much better.  The sharp, stabbing pain was no 
longer present, although there was still a moderately dull ache 
at the end of each day.  The claimant indicated that he was 
unable to be on his feet for more than an hour without 
significant pain, and that he had flare-ups twice a week.  On 
range of motion testing, dorsiflexion was to zero degrees and 
plantar flexion was to 45 degrees, both with pain at the extremes 
of motion.  The joint was described as stable, and a diagnosis of 
right Achilles tendinitis, status post-surgery, was given.

On VA examination in July 2009, the Veteran said he had no pain 
or flare-ups and his range of motion was "okay."  He did state 
that he was unable to run due to his Achilles tendon, but that 
walking was fine.  A scar was noted over the Achilles tendon 
area, but it was nontender and without pain.  Dorsiflexion of the 
ankle was to 15 degrees, and plantar flexion was to 50 degrees.  
Neither movement generated any pain.  Repetitive motion caused no 
change in symptoms.  The ankle was without tenderness, edema or 
deformity.  Varus, valgus anterior and posterior drawer of the 
ankle were normal and the joint was stable. 

After a careful review of the evidence above, the Board finds the 
Veteran's right ankle post-surgical Achilles tendonitis to be not 
more than 10 percent disabling.  As previously indicated, the 
current 10 percent evaluation contemplates moderate limitation of 
motion of the ankle.  A 20 percent rating is called for on marked 
limitation of motion.  38 C.F.R. § 4.71a, DC 5271 (2010).

Here, the impairment of motion is no more than moderate.  
Dorsiflexion is limited to only five degrees less than normal, 
and plantarflexion is five degrees greater than normal.  
Furthermore, the Veteran has denied pain following his January 
2007 surgery.  The Veteran's statements regarding symptomatology 
are credible, and indicate that a rating of greater than 10 
percent is not warranted.

The Board accepts that the Veteran has some pain on use, and that 
he is no longer able to run, however, the overall functional 
impairment is nonetheless no more than moderate.  The objective 
evidence establishes that good functional use is retained despite 
any pain experienced.  Furthermore, the lay pleadings are rather 
non-specific and do not establish more than moderate limitation 
of motion.

Based on the foregoing, the Board concludes that the Veteran's 
post-surgery right Achilles tendonitis has been 10 percent 
disabling throughout the period on appeal.  As the preponderance 
of the evidence is against the claim, there is no doubt to be 
resolved.   38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. 
App. 49, 54-56 (1990).

4.  Lumbar Strain with Degenerative Disease

In the June 2008 rating decision on appeal, the Veteran was 
awarded service connection for a lumbar strain with degenerative 
disease and granted an evaluation of 10 percent effective June 
26, 2007.  In a rating decision of March 2009 a temporary total 
evaluation was assigned due to treatment requiring convalescence, 
effective from January 26, 2009 until February 28, 2009.  
Thereafter, the Veteran's back was rated as 10 percent disabling.  
In a rating decision of November 2009, a temporary total 
evaluation was granted from June 10, 2009.  Effective August 1, 
2009 his rating returned to 10 percent.  The period on appeal 
spans both periods of temporary total rating during which the 
maximum rating was in effect.  Accordingly, higher ratings are 
not available during the periods of temporary total evaluation.

The Veteran's lumbar strain is rated under 38 C.F.R. § 4.71a, DC 
5242 (2010).  Under this Code, a 10 percent evaluation 
contemplates forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, combined 
range of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or abnormal 
spinal contour; or, vertebral body fracture with loss of 50 
percent of more of the height.  38 C.F.R. § 4.71a, DC 5242 
(2010).  In order to warrant a higher, 20 percent, evaluation, 
there must be the functional equivalent of forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater than 
60 degrees, or a combined range of motion not greater than 120 
degrees; or, muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  Id.  A 40 percent 
rating calls for unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar spine is 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  Id.  Where there is unfavorable ankylosis 
of the entire thoracolumbar spine, a 50 percent rating is 
warranted.  Id.  Finally, a 100 percent rating is assigned on 
evidence of unfavorable ankylosis of the entire spine.  Id.

DC 5242 indicates that for rating degenerative arthritis of the 
spine, DC 5003 is to be considered.  Under that Code, 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joints involved.  When, 
however, the limitation of motion of the specific joints involved 
is noncompensable under the appropriate diagnostic codes, a 10 
percent rating is for application for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added under Diagnostic Code 5003.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, DC 5003 (2010).

For claims in which symptoms of a neurologic defect have been 
claimed or found, 38 C.F.R. § 4.120 dictates that neurological 
conditions and convulsive disorders are to be rated in proportion 
to the impairment of motor, sensory or mental function.  38 
C.F.R. § 4.120 (2010).  Under 38 C.F.R. § 4.124a, disability from 
neurological disorders is rated from 10 percent to 100 percent in 
proportion to the impairment of motor, sensory, or mental 
function.  With partial loss of use of one or more extremities 
from neurological lesions, rating is to be by comparison with 
mild, moderate, severe, or complete paralysis of the peripheral 
nerves.  The term "incomplete paralysis" indicates a degree of 
lost or impaired function substantially less than the type of 
picture for complete paralysis given with each nerve, whether due 
to varied level of the nerve lesion or to partial regeneration.  
When the involvement is only sensory, the rating should be for 
the mild, or at most, the moderate degree.  In rating peripheral 
nerve disability, neuritis, characterized by loss of reflexes, 
muscle atrophy, sensory disturbances, and constant pain, at times 
excruciating, is to be rated on the scale provided for injury of 
the nerve involved, with a maximum equal to severe, incomplete 
paralysis.  The maximum rating to be assigned for neuritis not 
characterized by organic changes referred to in this section will 
be that for moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis.  38 
C.F.R. § 4.123 (2010), see 38 C.F.R. § 4.124 (2010).

In an occupational medicine note of October 2007, the Veteran 
indicated no new numbness or weakness in the legs, and no 
incontinence of bowel or bladder.  He walked with a normal gait 
and was able to climb and descend stairs with a reciprocal gait.  
The claimant was able to bend forward to take off his work boots, 
which required several seconds to unlace.  The impression was of 
a low back strain without evidence of myelopathy or 
radiculopathy.

In February 2008, during a VA examination, the Veteran stated 
that he strained his back during service in 1981 and that since 
that time he has had intermittent pain on a daily basis.  Pain is 
made worse by twisting or lifting moderately heavy objects, in 
the range of 30 to 40 pounds.  On occasion, flare-ups of pain are 
at a level of 10 out of 10.  He endorsed incapacitation every two 
months due to symptoms.  Pain was reported to radiate down the 
legs intermittently, and was present in the right or left leg 
posteriorly.  This occurred twice a month and persisted for 
between two days and two weeks.  There was no obvious weakness in 
the legs, and bowel and bladder function was normal.  Active 
flexion at the waist was from zero to 90 degrees, extension was 
from zero to thirty degrees, flexion to the left and right, and 
twisting to the left and right were from zero to 30 degrees.  
Mild discomfort was reported with all maneuvers at the end of 
range of motion.  Straight leg raising was normal in sitting and 
supine position and strength in the lower extremities was normal.  
Sensory examination of the lower extremities was normal, and 
there was no tenderness or spasms on examination.  X-ray 
evaluation revealed moderate multilevel degenerative disease that 
was more pronounced at the L3-4 and L4-5 levels.  The diagnosis 
was of mild lumbar strain with no evidence of lumbar nerve root 
compromise.

A May 2008 addendum to the report of February 2008 examination 
stated that in addition to a back injury in 1981, the Veteran 
strained his low back in late 2007.

The Veteran underwent a lumbar medial never branch block 
procedure at the L3-L5 levels in December 2008.  A note from Dr. 
A.I.I. requested that the Veteran's activities be limited for 24 
hours and that he be excused from work for that time

In January 2009 the Veteran underwent a bilateral L3, L4, and L5 
medial nerve branch radiofrequency ablation. 

An aquatic therapy note from March 2009, indicates that the 
Veteran was able to perform all exercises without difficulty or 
complaint of increased low back pain.  In a separate March 2009 
therapy note, there was a significant decrease in back pain, 
which he rated as five out of ten.  He also was wearing a back 
brace.

Radiofrequency nerve ablation was again conducted in June 2009 at 
the L3, L4, and L5 levels.  In a June 2009 treatment note, the 
Veteran complained of an acute episode of ongoing chronic low 
back pain.  He stated that while mowing the lawn he stepped on a 
pine cone and twisted his back.  Pain was nine out of ten, and 
localized to the central low back, slightly to the right.  
Generally, he reported that since his June operation, he had 
experienced a 25 percent improvement in back pain.

On VA examination in July 2009, the Veteran indicated that 
radiofrequency ablations in January and June of 2009 had helped 
his back pain.  The Veteran reported constant back pain at a 
level of six to seven out of ten, and of nine out of ten after 
work.  Shooting pains and numbness were reported from the left 
low back down to the groin and inside the knee on the left side 
following the second radiofrequency ablation, and the area felt 
weak.  Similar symptoms were experienced following the January 
2009 procedure, but such symptoms had since subsided.  Bowel and 
bladder changes were denied and although walking at work hurt his 
back, he had no incapacitating episodes.  The Veteran reported 
having missed one month of work in 2008 due to his back; a month 
of work following the January 2009 radiofrequency ablation, and 
ten days following the June 2009 ablation.  The thoracolumbar 
spine had no spasms or tenderness.  Flexion was to 75 degrees 
with pain at 60 degrees.  Extension was to 25 degrees and 
bilateral flexion and rotation were to 20 degrees.  On extension, 
bilateral flexion and rotation, pain began at the extremes of 
movement.  Repetitive motion did not change symptomatology, and 
straight leg raising was negative.  Motor strength was five out 
of five throughout the lower extremities.  Sensory examination 
was also normal, with the exception of subjective decreased 
sensation over the upper inner thigh area.  Reflexes were normal 
and symmetrical.  The diagnosis was of a lumbar strain with 
degenerative disc disease.

The Board begins by reiterating that the current 10 percent 
rating contemplates forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
combined range of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in abnormal gait 
or abnormal spinal contour; or, vertebral body fracture with loss 
of 50 percent of more of the height.  38 C.F.R. § 4.71a, DC 5242 
(2010).  In order to warrant a higher, 20 percent, evaluation, 
there must be the functional equivalent of forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater than 
60 degrees, or a combined range of motion not greater than 120 
degrees; or, muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  Id.  A 40 percent 
rating calls for unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar spine is 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  Id.  Where there is unfavorable ankylosis 
of the entire thoracolumbar spine, a 50 percent rating is 
warranted.  Id.  Finally, a 100 percent rating is assigned on 
evidence of unfavorable ankylosis of the entire spine.  Id.

Initially, the Board finds that the Veteran's low back disability 
was 10 percent disabling prior to January 26, 2009.  The evidence 
before this date indicates that the Veteran had functional 
equivalent of forward flexion to 90 degrees, and no muscle spasm 
or tenderness resulting in abnormal gait.  The Board accepts that 
there was pain.  However, neither the lay nor competent medical 
evidence suggest that flexion was functionally limited to 60 
degrees of motion.  As his range of motion was not functionally 
limited to 60 degrees of flexion, a 20 percent rating is not 
called for.

Review of the July 2009 VA examination reflects symptoms which 
indicate at 20 percent evaluation is called for.  Specifically, 
forward flexion was functionally limited to 60 degrees of motion 
due to pain.  The Board is left to determine the date on which 
the Veteran's low back became 20 percent disabling.  Based on a 
review of the record, we conclude that the back became 20 percent 
disabling on January 26, 2009, the date of his first 
radiofrequency nerve ablation.  However, as the Veteran is 
already in receipt of temporary total evaluations from January 
26, 2009 until February 28, 2009 and from June 10, 2009 until 
July 31, 2009, 20 percent ratings are assigned from March 1, 2009 
until June 9, 2009, and from August 1, 2009.

Consideration has also been given as to whether separate ratings 
are warranted for scaring resulting from surgeries in January and 
June 2009.  Examination of the Veteran has not revealed any 
compensable scarring.  Specifically, the Veteran does not have 
painful, tender, or instable scarring that has been identified or 
associated with either surgery.  See 38 C.F.R. § 4.118 (2010).  
Accordingly, a separate evaluation for residual scaring is not 
warranted.

With regard to separate ratings for neurologic symptoms, the 
Veteran has endorsed occasional pain radiating down each leg and 
decreased sensation over the upper inner thigh.  However, while 
the Board finds the Veteran's subjective testimony regarding 
these symptoms to be credible, sensory examinations have been 
normal and diagnostic testing such as straight leg raising has 
been negative for any neurologic involvement.  Accordingly, the 
Board finds that, based on the current evidence of record, the 
Veteran does not have symptoms of a neurologic defect attributed 
to his service-connected low back disorder and separate 
evaluation is not warranted due to a temporary total evaluation.  
38 C.F.R. §§ 4.120, 4.123, 4.124a (2010), see 38 C.F.R. § 4.124 
(2010).

Based on the foregoing, the Board concludes that the Veteran's 
low back strain was 10 percent disabling from Jun 26, 2007; 100 
percent disabling during a period of temporary total evaluation 
from January 26, 2009; 20 percent disabling from March 1, 2009; 
100 percent disabling during a period of temporary total 
evaluation from June 10, 2009; and 20 percent disabling from 
August 1, 2009.  All evidence has been considered, and there is 
no doubt to be resolved.   38 U.S.C.A. § 5107(b), Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

5.  Residuals of Right Little Finger Fracture

In June 2008 rating decision on appeal, the Veteran was awarded 
service connection for residuals of a fractured right little 
finger, and granted an evaluation of zero percent effective June 
26, 2007.  Unlisted disabilities requiring rating by analogy are 
coded by the numbers of the most closely related body part and 
"99."  See 38 C.F.R. § 4.20 (2010).  Here, the RO rated the 
Veteran's disability under 38 C.F.R. § 4.71a DC 5299-5230 
indicating that the most closely analogous Diagnostic Code was 
5230 for limitation of motion of the little or ring finger.  
Under this Code, a zero percent rating is called for on any 
limitation of motion.  The Code, however, does not provide for a 
higher rating.

On VA examination in February 2008, the Veteran reported that he 
fractured his right fifth digit in 1980.  He now claims constant 
pain at a level of five out of ten and endorsed "severe 
arthritis in his hand."  There was no swelling, and he was able 
to flex at the interphalangeal joint in all fingers from zero to 
100 degrees and, flex the distal interphalangeal joint from zero 
to 80 degrees.  The diagnosis was of a boxer fracture of the 
right fifth digit.  No evidence was found of any specific 
pathology in the fingers of the right hand and it appeared that 
the fracture had healed quite well.  X-ray imaging indicated a 
deformity associated with an old fifth metacarpal fracture but no 
evidence of degenerative changes.

On VA examination in July 2009, the Veteran endorsed pain 
radiating into the knuckles of the third and fourth digits.  
Three times a week he stated that he had flare-ups with moderate 
pain, lasting between one hour and two days.  Flare-ups increased 
pan and decreased range of motion.  The Veteran had normal 
flexion of the hand and fingers with pain at the extremes of the 
second through fourth digits with metacarpophalangeal flexion.  
Repetitive motion did not change his symptoms.  There was no 
tenderness in the hand or fingers, strength was normal, dexterity 
was normal and there were no deformities, swelling, or erythema.  
A mild, nontender, bump was noted on the fifth metacarpal.

After a careful review of the record, the Board finds the 
Veteran's right little finger to be zero percent disabling.  As 
stated above, the current zero percent evaluation contemplates 
any limitation of motion of the little finger, and a higher 
rating is not available under the Code.  38 C.F.R. § 4.71a, DC 
5299-5230 (2010).  

The Board has considered whether a higher rating may be 
assignable under another Code, and in particular has considered 
DC's 5216 through 5230.  As the evidence does not show ankylosis 
(favorable or unfavorable) or limitation of motion of any digit, 
and as the Veteran has made no statement to suggest the presence 
of any compensable symptom, a compensable rating under another 
code is not available.

As to whether a minimally compensable rating is warranted under 
application of 38 C.F.R. § 4.59, the Board notes that the Veteran 
has not, in fact, endorsed periarticular motion productive of 
pain.  Rather, he has stated that he has constant pain which 
appears to be unaffected by motion.  Accordingly, no rating is 
available under 38 C.F.R. § 4.59 (2010).

Based on the foregoing, the Board concludes that the residuals of 
a right little finger fracture have been zero percent disabling 
throughout the periods on appeal.  As the preponderance of the 
evidence is against the claim, there is no doubt to be resolved.   
38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49, 54-
56 (1990).



6.  Extraschedular Consideration

Consideration of referral for an extraschedular rating requires a 
three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 
(2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 
2009).  The first question is whether the schedular rating 
adequately contemplates the Veteran's disability picture.  Thun, 
22 Vet. App. at 115.  If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  If the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, then the 
second inquiry is whether the claimant's exceptional disability 
picture exhibits other related factors such as those provided by 
the regulation as governing norms.  If the Veteran's disability 
picture meets the second inquiry, then the third step is to refer 
the case to the Under Secretary for Benefits or the Director of 
the Compensation and Pension Service to determine whether an 
extraschedular rating is warranted.  Having reviewed the 
evidence, the Board finds that referral to Under Secretary for 
Benefits or the Director of the Compensation and Pension Service 
for determination and assignment of an extraschedular rating is 
not warranted.


ORDER

An evaluation in excess of 10 percent for degenerative changes of 
the left knee with history of medial meniscus tear and laxity is 
denied.

An evaluation in excess of 20 percent for right shoulder 
impingement bursitis and degenerative arthritis is denied.

An evaluation in excess of 10 percent for post-surgery right 
Achilles tendonitis is denied.

An evaluation in excess of 10 percent for lumbar strain is denied 
prior to January 26, 2009.

An evaluation of 20 percent for lumbar strain is granted subject 
to the controlling regulations applicable to payment of monetary 
benefit, from March 1, 2009 subject to the temporary total 
evaluation.

An evaluation in excess of 10 percent for residuals of a right 
little finger fracture is denied.







____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


